Citation Nr: 1640040	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  14-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment in the amount of $8,376.43 for Montgomery GI Bill benefits was validly created.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1990 and from June 1991 to August 2011.  

This matter is on appeal from a September 2013 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

This appeal was remanded by the Board in June 2016 in order to provide the Veteran with a hearing.  However, the Veteran later revoked this request.  Nevertheless, VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2015).  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The December 2008 payment to the Veteran in the amount of $8,376.43 was result of sole administrative error.


CONCLUSION OF LAW

Overpayment in the amount of $8,376.43 for Montgomery GI Bill benefits was the result of sole administrative error, and was not properly created.  38 U.S.C.A.  §§ 5112, 5302 (West 2014 & Supp. 2015); 38 C.F.R. § 1.956 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record reflects that the Veteran has been in receipt of VA Montgomery GI Bill benefits, which he has used for college courses he has taken throughout his second period of active duty.  

As is relevant here, the Veteran applied for benefits for 54 quarter-hours of study from April 25 to December 18, 2004.  According to a July 2004 letter, he was entitled to 60 percent of tuition and fees which, in this case, amounted to $9,525.60.  As he had an outstanding debt in the amount of $1,149.17, the Veteran was informed that he would be awarded the remaining $8,376.43 in benefits.  The fact that he is entitled to these benefits in the amounts listed above is not in dispute.  

The evidence of record includes a report from the Department of the Treasury that a payment of $8,376.43 was deposited into the Veteran's account in August 2004.  

However, due to an apparent discrepancy, the Veteran was awarded additional and identical payments in the amount of $8,376.43 in both December 2008 and April 2010.  

The Veteran understood that the April 2010 payment was erroneous, and returned the deposit.  It is now the RO's contention that the December 2008 payment was also in error and, since the Veteran accepted those benefits, he has been overpaid in the amount of $8,376.43.  

The Veteran has disagreed with this, arguing that he never received the August 2004 payment, and the December 2008 payment was the only one he received.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A.  § 5302; 38 C.F.R. § 1.962.  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014 & Supp. 2015); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Based on the evidence of record, the Board determines that the overpayment was not properly created.  

Specifically, recognition is given to the fact that there is a report from the Department of the Treasury indicating that a payment was made to the Veteran in August 2004.  However, there is no evidence that the Veteran actually received this payment and, unfortunately, his bank was unable to retrieve records from transactions conducted that long ago.  

In the Board's view, the fact that VA improperly sent the Veteran repeat payments in December 2008 and April 2010 suggests that the tracking of the original payment was not as simple as the RO suggests, otherwise the erroneous payments would have never been made.  

Moreover, given the fact that the second payment arrived 4 years after he completed the courses, it is at least as likely as not that the Veteran did not recognize that it was erroneous.  

Indeed, it was fortuitous that the Veteran recognized that the April 2010 was erroneous, which could have led to an even worse situation.  

The fact that the Veteran return this money before the VA knew there was a problem clearly indicates his honesty.

As a result, even if the Veteran did receive benefits in August 2004 (which is not entirely clear), the fact that he was sent another payment in December 2008 was sole administrative error on the part of VA.  As such, an overpayment has not been validly created.  



ORDER

An overpayment in the amount of $8,376.43 for Montgomery GI Bill benefits was not validly created.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


